Citation Nr: 1433367	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to initial increased ratings for spondyloarthropathy of the lumbar spine, rated as zero percent (noncompensable) prior to January 12, 2009; 10 percent disabling from January 12, 2009, to April 25, 2011; and 20 percent disabling since April 26, 2011.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2012, the Board remanded the claim for further development.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2013 VA Form 21-4142, authorization and consent to release information to the Department of Veterans Affairs, the appellant reported his pain is increasing and that he recently began receiving chiropractic treatment.  In a May 2013 statement, the claimant reported that he was continuing to see a chiropractor.  He also noted that his last examination was in April 2011 and that if another examination is warranted, he would report for one.  The claimant has alleged that his lumbar spine disability has worsened since the April 2011 VA examination and given the passage of time, another examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Although the Veteran submitted some treatment records from Hunter Holmes McGuire VA Medical Center, since he indicated he had been treated there from April 2009 to the present it is unclear whether all pertinent records from the facility have been obtained.  Moreover, the Appeals Management Center last obtained treatment records from Active Chiropractic in March 2013 and, as noted above, the appellant reported that he was continuing to receive chiropractic treatment as of May 2013.  Therefore, the AOJ should obtain any additional VA and chiropractic treatment records and since the claim is being remanded for the above-mentioned reasons, the AOJ should also seek clarification on the times and locations of any treatment under TRICARE.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for his lumbar spine disability since active service, to include times and locations of any treatment under TRICARE.  Obtain any additional records from Active Chiropractic.  Obtain any identified records regarding treatment under TRICARE that are not already of record.  Regardless of the claimant's response, obtain all records from Hunter Holmes McGuire VA Medical Center from April 2009 to the present.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his spondyloarthropathy of the lumbar spine.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to spondyloarthropathy of the lumbar spine.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



